  Case 18-18700         Doc 38     Filed 01/07/19 Entered 01/07/19 11:19:02              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-18700
         JEFFREY LYNN QUICK
         JEAN MARY QUICK
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/30/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/01/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-18700        Doc 38     Filed 01/07/19 Entered 01/07/19 11:19:02                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $1,600.00
       Less amount refunded to debtor                          $400.00

NET RECEIPTS:                                                                                   $1,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $1,150.80
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $49.20
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,200.00

Attorney fees paid and disclosed by debtor:                $251.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
CAPITAL ONE BANK USA           Unsecured         373.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured         333.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured         190.00           NA              NA            0.00       0.00
CAVALRY SPV I LLC              Unsecured            NA         428.51          428.51           0.00       0.00
CAVALRY SPV I LLC              Unsecured            NA         415.56          415.56           0.00       0.00
CAVALRY SPV I LLC              Unsecured            NA         260.29          260.29           0.00       0.00
CHOICE RECOVERY                Unsecured         537.00           NA              NA            0.00       0.00
CHOICE RECOVERY                Unsecured          65.00           NA              NA            0.00       0.00
CORE ORTHOPEDICS & SPORTS      Unsecured           0.00           NA              NA            0.00       0.00
HARRIS & HARRIS                Unsecured           0.00           NA              NA            0.00       0.00
HARRIS & HARRIS                Unsecured         570.00           NA              NA            0.00       0.00
HSBC                           Unsecured      1,309.00            NA              NA            0.00       0.00
HUMANA                         Unsecured      3,348.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE             Priority            0.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority       3,200.00       2,339.28        2,339.28           0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA     12,970.89        12,970.89           0.00       0.00
JOEL CARDIS LLC                Unsecured      1,386.00            NA              NA            0.00       0.00
MALCOLM S GERALD & ASSOC       Unsecured         105.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO      Unsecured           0.00           NA              NA            0.00       0.00
MERRICK BANK                   Unsecured           0.00      1,176.62        1,176.62           0.00       0.00
MERRICK BANK                   Unsecured         807.00           NA              NA            0.00       0.00
MIDLAND FUNDING                Unsecured         579.00           NA              NA            0.00       0.00
MIDLAND FUNDING                Unsecured      1,278.00            NA              NA            0.00       0.00
MONROE & MAIN                  Unsecured         229.00           NA              NA            0.00       0.00
ORION PORTFOLIO SERVICES LLC   Unsecured            NA         582.51          582.51           0.00       0.00
PELLETTIERI                    Unsecured         111.00           NA              NA            0.00       0.00
QUANTUM3 GROUP LLC             Unsecured            NA         255.32          255.32           0.00       0.00
QUANTUM3 GROUP LLC             Unsecured          95.00        335.97          335.97           0.00       0.00
QUANTUM3 GROUP LLC             Unsecured         506.00        554.79          554.79           0.00       0.00
RADIOLOGY SPECIALISTS          Unsecured         374.00           NA              NA            0.00       0.00
STEVEN J FINK & ASSOCS         Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-18700        Doc 38     Filed 01/07/19 Entered 01/07/19 11:19:02                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
T-MOBILE/T-MOBILE USA INC      Unsecured           NA          166.21        166.21           0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                $0.00                $0.00
      Mortgage Arrearage                                    $0.00                $0.00                $0.00
      Debt Secured by Vehicle                               $0.00                $0.00                $0.00
      All Other Secured                                     $0.00                $0.00                $0.00
TOTAL SECURED:                                              $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                               $2,339.28                $0.00                $0.00
TOTAL PRIORITY:                                         $2,339.28                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $17,146.67                   $0.00                $0.00


Disbursements:

       Expenses of Administration                            $1,200.00
       Disbursements to Creditors                                $0.00

TOTAL DISBURSEMENTS :                                                                         $1,200.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-18700         Doc 38      Filed 01/07/19 Entered 01/07/19 11:19:02                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
